United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 





Inventor: Philip Muccio			:
Application No. 15/311,626			:		Decision on Petition
Int’l Filing Date: November 16, 2016		:				
For: Lower Back Electrical Stimulator	:
	

This is a decision on the petition under 37 C.F.R. § 1.137(a) filed January 3, 2022, to revive the above-identified application.

The petition is DISMISSED.

A renewed petition correcting the deficiencies identified in this decision may be filed.  The renewed petition must be submitted within TWO (2) MONTHS from the issue date of the instant decision.1  Extensions of the two-month time period may be obtained under 37 C.F.R. § 1.136(a).  The instant petition includes the required petition fee.  Therefore, the renewed petition does not need to include a petition fee.  The renewed petition should be titled “Renewed Petition under   37 C.F.R. § 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. 

A petition under 37 C.F.R. § 1.137(a) must be signed by a registered patent practitioner or the applicant.  The applicant is Axiobionics.  The petition is signed by the inventor, and the signature block does not include any information indicating the inventor is signing on behalf of Axiobionics or include information, such as a title, indicating the inventor has the authority to sign a petition on behalf of Axiobionics.  Therefore, the petition is dismissed.  Any renewed petition must be signed by a registered patent practitioner or be properly signed on behalf of the applicant.

As will be discussed, the petition could not be granted at this time even if the petition was properly signed.  

On March 7, 2018, the Office issued a non-final Office action setting a shortened statutory period for reply of three (3) months.  A reply to the Office action was not timely filed, and an extension of time was not obtained.  As a result, the application became abandoned on June 8, 2018.  The Office issued a Notice of Abandonment on September 12, 2018.  The notice states that attorney Stephen Crane confirmed a reply had not been filed during a telephone conversation with the examiner.

The petition was filed more than three years after the abandonment of the application. 

The petition includes a statement by the inventor.  The inventor states he met with Mr. Crane on May 21, 2018, to discuss the Office action.  The inventor states he “instructed the Law Firm to reply to the Office action.”  The inventor asserts he became aware of the abandonment of the application upon contacting a new law firm during September of 2021 to handle his patent matters.

A grantable petition under 37 C.F.R. § 1.137(a) must be accompanied by:  

(1) 	The reply required to the outstanding Office action or notice, unless previously filed,
(2) 	The petition fee, and
(3)	A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 C.F.R. § 1.137 was unintentional.2

The petition includes items (1) and (2) set forth above.

With respect to item (3), the Office is requesting additional information concerning the abandonment of the application and the delay in the filing of a petition to revive.

Pursuant to 37 C.F.R. § 1.137(b)(2), “The Director may require additional information where there is a question whether the delay was unintentional.”  The Office has issued a notice clarifying circumstances that will warrant the Office requesting additional information beyond a statement of unintentional delay.3  The notice states the Office will require additional information “when a petition to revive an abandoned application is filed more than two years after the date the application became abandoned.”4  In this case, the petition to revive was filed more than two years after the application became abandoned.  Therefore, the Office is requiring the submission of additional information.

The petition does not explain Mr. Crane’s rationale for not filing a reply to the Office action, or his rationale for not taking any action to revive the application following receipt of the Notice of Abandonment.  Any renewed petition should explicitly address the reason(s) Mr. Crane did not file a reply and the reason(s) Mr. Crane did not seek revival of the application.  The basis for   Mr. Crane’s action is relevant because, in certain circumstances, a client will be bound by the actions of his or her legal representative.

Any renewed petition should address the issue of whether the law firm failed to timely reply to any other notices or Office actions for other applications during the time period beginning      June 1, 2017, and ending September 1, 2021.  If any other applications exist, the renewed petition should identify the applications and fully address the reasons the law firm failed to file a timely reply.5  If the law firm intentionally failed to file a reply, the renewed petition should fully address the law firm’s rationale for not taking such an action.

Any renewed petition should include a copy of any e-mail between the law firm and the inventor concerning this application or any other application that became abandoned due to the law firm’s failure to take an action sent during the time period beginning June 1, 2017, and ending September 1, 2021.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.6 		 
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions 



    
        
            
        
            
        
            
    

    
        1 The Office notes an untimely filed renewed petition will be treated as a new petition requiring the payment of a new petition fee.
        2 A terminal disclaimer is also necessary if the application is a design application or if the application was filed on or before June 8, 1995.
        3 Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 Fed. Reg. 12222 (March 2, 2020).
        4 Id. at 1223.
        5 Applicant may use a docket number instead of application number to refer to applications which have not been published.
        6 Document Code “PET.OP”, which has a document description of “Petition to review by the Office of Petitions,” should be used if the request for reconsideration is filed electronically.  See EFS-Web Document Description List at http://www.uspto.gov/patents-application-process/filing-online/efs-web-document-description-list.  General information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.